Title: To George Washington from Nathaniel Bowman, 25 July 1781
From: Bowman, Nathaniel
To: Washington, George


                  
                     Jersey Camp July 25th 1781
                  
                  Sunday Morning at day breack Reached our post at Fort Lee and the Hights above as far as Spiken Devil, upon our first view of the Enemy they were all posted in their works where they continued during the day without any movment that came within our view; Monday, a working party consisting of about fifty men at their lines between Fort Tryon and the north River who appeared to be finishing a small Redoubt upon the edge of the Hill, the same day aparty carrying fashines and Earth into fort Washington, the Encampment next above Harlem River which were the only Troops we had an Oppertunity to see paraded consisted of about Three Hundred men, and Turned out in front of their Encampment, Monday & Tuesday mornings & Evenings.
                  
                     Nathl Bowman, Capt. Commdg the party
                  
               